Citation Nr: 0212450	
Decision Date: 09/19/02    Archive Date: 09/26/02	

DOCKET NO.  00-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hiatal hernia, 
diaphragmatic hernia, gastroesophageal reflux disease and 
gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1940 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  A January 1974 RO decision denied service connection for 
diaphragmatic hernia and the veteran did not perfect an 
appeal from that decision.

2.  A September 1974 Board decision denied service connection 
for a hiatal hernia.

3.  Evidence received since the January 1974 RO decision and 
September 1974 Board decision is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the veteran's claims of service connection for hiatal 
hernia and diaphragmatic hernia.

4.  Hiatal hernia, diaphragmatic hernia, gastroesophageal 
reflux disease, and gastritis were not manifested during 
active service and are not related to active service.


CONCLUSIONS OF LAW

1.  A September 1971 RO decision denying service connection 
for diaphragmatic hernia is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for a diaphragmatic hernia is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).

2.  The September 1974 Board decision is final; new and 
material evidence has been received, and the claim of 
entitlement to service connection for hiatal hernia is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.156.

3.  Hiatal hernia, diaphragmatic hernia, gastroesophageal 
reflux disease, and gastritis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA) 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence) the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim) and 
38 C.F.R. § 3.159(c)(4)(iii) (medical examination or opinion 
only after new and material evidence is presented) are 
effective prospectively for claims filed on or after August 
29, 2001.  The veteran's claim to reopen was filed prior to 
August 29, 2001.

Although the RO did not indicate that the veteran's claims 
with respect to service connection for hiatal hernia and 
diaphragmatic hernia had been previously denied and that new 
and material evidence had been received and the claims 
reopened, the RO did review the claims on a de novo basis as 
if new and material evidence had been found and the issues 
reopened.  Therefore, the veteran will not be prejudiced by 
the Board proceeding at this time to reopen the claims and 
adjudicate the issues because the RO has provided the veteran 
assistance as if the claims had been reopened since a de novo 
review of the record was conducted.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, including a July 2001 notification regarding the VCAA.  
The veteran has been furnished with a copy of the claims file 
and VA and private treatment records have been obtained.  The 
veteran has submitted statements from private physicians and 
has been afforded a personal hearing.  An opinion has also 
been obtained from a VA physician.  In essence the matter of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, it is concluded that the VA 
has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard. 

Prior to the January 1974 RO decision and September 1974 
Board decision the evidence of record included the veteran's 
service medical records and private treatment records dated 
in 1946 and 1971, as well as the reports of VA examinations. 

The January 1974 RO decision concluded that the evidence of 
record did not indicate that the veteran had a diaphragmatic 
hernia and the September 1974 Board decision concluded that 
the veteran's then manifested hiatal hernia was not incurred 
in or aggravated during his active service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the tests established by Elkins v. West, 12 Vet. App. 
209, (1999) (en banc), it must first be determined whether 
the veteran has presented new and material evidence.  In 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."

A September 2000 letter from Charles  H. Nash, M.D., 
indicates that he was the veteran's private physician from 
the 1960's through the 1980's.  He treated the veteran for 
health problems including stomach problems.

A May 2001 letter from Jeffrey A. Foss, M.D., indicates that 
he was the veteran's physician and had ordered the 1998 
examination to determine the cause of the veteran's stomach 
problems.  He indicates that after reviewing the veteran's 
past medical history, both military and private, he found the 
veteran's complaints to be the same over 50 years and it was 
his opinion that the problems the veteran had now were the 
same that he had in 1942.

The letters from Drs. Nash and Foss provide additional 
evidence of treatment of the veteran for stomach complaints 
and, while not identifying specific disability, do provide 
additional information regarding circumstances surrounding 
the origin of the veteran's stomach disability.  These 
letters do indicate evidence of treatment and Dr. Foss' 
letter indicates, while not specifying what stomach 
disability, that current stomach problem is the same as the 
veteran had in service.  Therefore, the Board concludes that 
this additional evidence is new because it provides 
additional information that was not of record at the time of 
the prior decisions and it is material because it contributes 
to a more complete picture of the circumstances surrounding 
the etiology of any current stomach disorder.  Therefore, 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, the claims of entitlement to service 
connection for hiatal hernia and diaphragmatic hernia are 
reopened.

October and November 1943 service medical records reflect the 
veteran's gastrointestinal complaints.  The report of a 
November 1943 upper gastrointestinal series reflects that the 
veteran's stomach was normal.  The pyloric channel appeared 
to be somewhat elongated and there was a shallow concave 
impression on the proximal aspect of the bulb, suggesting 
some hypertrophy of the pyloric muscle.  There was no 
evidence of pyloric spasm.  The duodenal bulb was large and 
lax.  There was some spasm observed at the distal extremity 
of the bulb but there was no definite X-ray evidence of an 
ulcer.  The discharge summary in November 1943 indicated a 
final diagnosis of intestinal indigestion, chronic, 
moderately severe, cause unknown.

The report of a service hospital discharge summary, relating 
to a period of hospitalization in October and November 1944, 
indicates that a gastrointestinal series was normal.  The 
final diagnosis was no disease, ill-defined condition of the 
gastrointestinal tract, manifested by epigastric burning, 
sour eructations, bloating and belching.  The report of the 
veteran's October 1945 service separation examination 
indicates that the veteran had indigestion, gas, eructation, 
lower abdominal pains, for which he had been hospitalized 5 
times and diagnosed as having a nervous stomach.  A 
gastrointestinal series 3 weeks before was negative.

The report of an April 1946 private gastrointestinal series 
indicates that the veteran's stomach and duodenum were 
normal.  There was some tenderness over the duodenum but no 
filling defect was noted.  A May 1946 statement from a 
private physician indicates that the veteran had a spastic 
type of nervous indigestion. 

The report of a July 1946 VA examination indicates a 
gastrointestinal series was normal and a gastrointestinal 
diagnosis is not offered.

The report of a June 1948 VA examination reflects the 
veteran's complaint of a knot in the epigastrium and pain in 
the stomach until he can belch gas.  The diagnosis included 
gastric spasm.

A September 1971 private hospital discharge summary reflects 
that the veteran was admitted complaining of frequent 
epigastric distress.  The discharge diagnoses included hiatal 
hernia. 

An August 1998 report of private esophagogastroduodenoscopy 
reflects diagnoses of gastroesophageal reflux disease, mild 
diffuse gastritis, and mild pyloric stenosis.

A May 2002 letter from David A. Scott, M.D., indicates that 
there is a possibility that the veteran had reflux in the 
1940's, but he could not comment on that.  He also indicated 
that he could not say that the veteran had a hiatal hernia in 
the 1940's.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

During service the veteran was identified as having an 
intestinal indigestion that was chronic.  The veteran has 
offered testimony and submitted statements from family 
members and an acquaintance all indicating their belief that 
the veteran's currently manifested gastrointestinal 
disability existed during his service and existed 
continuously since his service.  These individuals are 
qualified, as lay persons, to offer their observations of 
symptoms the veteran has experienced, but they are not 
qualified, because of their lack of medical expertise, to 
provide a diagnosis for the symptoms or to provide a medical 
etiology for the reported symptoms. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, their 
statements regarding the etiology or diagnosis of the 
symptoms will not be accorded any probative weight.

The report of a February 2000 opinion by a VA physician 
reflects that the veteran's medical history had been reviewed 
in exquisite detail.  In summary the physician indicates that 
the veteran's X-ray studies during his active service had 
never shown that a hiatal hernia was present and it was his 
opinion that there was no relationship between the veteran's 
currently manifested gastrointestinal disability and his 
active service.

The competent medical evidence which purports to provide an 
opinion for the etiology of currently manifested 
gastrointestinal disabilities includes the February 2001 
statement from Dr. Foss and the February 2000 VA opinion.  
Dr. Foss' letter will be accorded small probative weight 
because, while indicating that the veteran's claims file had 
been reviewed, it does not identify what gastrointestinal 
disability the veteran has now, what gastrointestinal 
disability he had in service, or what gastrointestinal 
disability Dr. Foss is saying that the veteran currently has 
that is the same as he had in service.  Neither does it 
provide any explanation or analysis as to why the veteran's 
current disability would have existed during service, 
especially in light of X-rays during service that did not 
indicate that the veteran had any hiatal hernia or stomach 
disease.  The February 2000 VA opinion will be accorded very 
large probative weight because it reflects that the provider 
of the opinion conducted an exquisitely thorough examination 
of the veteran's medical history and provided an analysis and 
reasoned basis for the conclusions reached.  The May 2002 
letter from Dr. Scott will not be accorded any probative 
weight in determining whether there is a relationship between 
current disability and service because, while Dr. Scott notes 
that there is a possibility he indicates that he is unable to 
make any comment on the relationship. 

A review of the competent medical evidence of record 
indicates that there was no contemporaneous showing that the 
veteran had hiatal hernia, diaphragmatic hernia, 
gastroesophageal reflux disease, or gastritis during his 
active service and there was showing, by competent 
contemporaneous medical evidence, that he did not have any of 
these diseases during his active service.  Competent medical 
evidence indicates that he currently has hiatal hernia, 
gastroesophageal reflux disease, and gastritis.  With 
consideration of the probative weights assigned to the 
evidence expressing opinion regarding a relationship between 
currently manifested disability and active service, a 
preponderance of the evidence is against a finding that the 
veteran currently has hiatal hernia, diaphragmatic hernia, 
gastroesophageal reflux disease, or gastritis that is related 
to active service and a preponderance of the evidence is 
against a finding that any of the veteran's currently 
manifested gastrointestinal disorders are a subsequent 
showing or manifestation of the inservice chronic intestinal 
indigestion.  On the basis of this analysis a preponderance 
of the evidence is against the veteran's claims for service 
connection.


ORDER

Service connection for hiatal hernia, diaphragmatic hernia, 
gastroesophageal reflux disease, and gastritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

